Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final action is in response to reissue application filed 11/18/2019 that is a broadening reissue of Patent 9906348 of application 15/589317 that amends the specification, and adds new claims 19-40 and cancels claims 1-18.  Claims 19-40 are pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:  

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)). 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

The Amendment filed Sept. 03, 2020 proposes amendments to the specification and to claims 19-40 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  The amendment fails to provide an explanation of the support in the disclosure of the patent for the changes made to the claims for 
“Claims 1-18 have been canceled herein without prejudice or disclaimer of subject matter, and claims 19-40 are newly added. Support for these amendments is found, for example, at FIGS. 32 and 33; Col. 40, lines 14-18, lines 43-45; Col. 41, lines 12-16, lines 20-24; Col. 42, lines 24-26; Col. 44, lines 43-45; and Col. 60, lines 16-20 of the Issued Patent. No new subject matter has been presented.” 

For instance, their statement of support does not provide an explanation of the support in ‘348 regarding new limitations “wherein, based on the UE receiving the at least one PDCCH only on a Primary Cell (PCell); based on the at least one PDCCH including only a first PDCCH having a Downlink Assignment Index (DAI) value equal to an initial value; the resource for the PUCCH is determined based on a control channel element (CCE) index of the first PDCCH, and based on the at least one PDCCH including a second PDCCH that has a DAI value greater than the initial value; a resource for the PUCCH, through which the ACK/NACK information is transmitted, is selected from the plurality of PUCCH format 3 resources based on a value of a Transmit Power Control (TPC) field in the second PDCCH” as now recited in new claims 19, 27 and 33 and “wherein for a first PDCCH, among the at least one PDCCH, that is transmitted by the BS on a Primary Cell (PCell) and that has a Downlink Assignment Index (DAT) value greater than an initial value, the BS uses a Transmit Power Control (TPC) field in the first PDCCH to indicate a resource of the PUCCH, through which the ACK/NACK information is received, as one of the plurality of PUCCH format 3 resources, wherein the BS receives the ACK/NACK information through the indicated resource of the PUCCH, and wherein the DAT is a time-domain index for PDCCHs transmitted in the subframe set on the PCell.” as now recited 
	Further, lacking evidence to the contrary, the statement of support does not provide an explanation in ‘348 regarding change to ‘348 specification to replace term “original” (as present in each of 9906348, 9667401, 9549396 and 9113458) with ARI in the paragraph at column 60, lines 16 to 19 in ‘348.  
Specification
The amendment filed Sept. 03, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Lacking evidence to the contrary, the added material which is not supported by the original disclosure is as follows: the changes to the disclosure of ‘348 are not supported by the original disclosure of the patent (see MPEP 1412.01) including its priority documents regarding change to specification to replace “original” (as present in each of 9906348, 9667401, 9549396 and 9113458) with --ARI-- in the paragraph at column 60, lines 16 to 19.  Presently, there is no evidence by applicant in ‘348, its parent patents or priority documents that show replacing “original” with “ARI” does not regard new matter.  As an example, great-grandparent patent 9113458 in column 57, lines 8-11, for Embodiment 8-3-1, states similarly to original text in 9906348 in column 60, lines 16-19 now being amended herein:
“A (2-bit) TPC field of each of all other PDCCH(s) on the PCell and SCell(s) is used for a TPC command of an original purpose.  The UE assumes that, in all PDCCH(s) on the PCell and SCell(s), ARI values are the same.”  Emphasis added.  

Lacking evidence to the contrary, this noted change to ‘348 is determined to regard new matter.  
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.  Emphasis Added.  

Although, the preliminary amendment filed with this application on Feb. 25, 2020 amended the claims and the specification to indicate this is a reissue application; however, it fails to identify related applications so this application must be amended to contain in the first paragraph of the specification a notice also stating more than one reissue application was filed and identify each of the reissue applications by its relationship for the related reissues 16/800633, 16/816019, and 16/816034 that presently are not identified as co-pending reissues of same ‘348 patent with their respective filing date and relationship.  

Reissue Applications
The reissue oath/declaration filed 11/16/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The declaration is defective since it lacks declaring at least one error relied on herein for this broadening reissue application as required thus the declaration is insufficient, and to the extent that the Applicant relies on co-filed preliminary amendment as basis of an error, reliance on the co-filed amendment of the claims does not declare an error for at least one identified claim.  Thus, the declaration lacks declaring an error in relation to any feature/function lacking in original claims 1-18 and lacks to declare error with regard to at least one identified claim.  The applicant is reminded of requirement to declare at least one error such as for at least one identified claim for patent to be wholly or In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011).   Thus, it is unclear what error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue.   
Claims 19-40 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454.  The examiner can normally be reached on M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Mark Sager/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferee(s):  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992